Citation Nr: 0202439	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  99-11 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

The propriety of the initial 10 percent evaluation for 
residuals of right shoulder injury with rotator cuff tear.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1994 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
residuals of right shoulder surgery with rotator cuff tear, 
and assigned a 10 percent rating, effective September 27, 
1997.  The veteran expressed disagreement with this rating in 
August 1998, and after issuance of a statement of the case in 
January 1999, timely perfected an appeal to the Board.

Because the veteran has disagreed with the initial rating 
assigned, the Board has recharacterized the issue as 
involving the propriety of the assignment of the initial 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In September 2001, the veteran testified before the 
undersigned Board Member.  A copy of the transcript of that 
hearing is of record.


FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
appeal has been obtained.

2. The veteran is right hand dominant, therefore the 
disability affects his dominant shoulder.

3. The veteran's right shoulder disability is manifested by 
pain and numbness of the shoulder radiating to the right 
arm; limitation of movement in abduction, flexion, 
internal and external rotation of the right arm, with 
objective evidence of weakness, and pain on movement; 
snapping in the acromioclavicular joint in abduction and 
internal and external rotation; a history of positive 
impingement of the right rotator cuff, with rotator cuff 
tear and a partial tear of the supraspinatus tendon; 
resulting in a disability picture comparable to limitation 
of motion of the arm to shoulder level.

4. The right shoulder disability is not comparable to, nor is 
there is any objective evidence of, ankylosis of the 
scapulohumeral articulation, (scapula and humerus moving 
as one piece) with abduction limited to 60 degrees; there 
is no limitation of motion of the arm to 25 degrees from 
the side, or midway between side and shoulder level; no 
impairment of the humerus with loss of head of humerus, 
nonunion or fibrous union, or recurrent dislocation of 
scapulohumeral joint, with frequent episodes and guarding 
of all arm movements; no malunion of humerus resulting in 
marked deformity, and no impairment of the clavicle or 
scapula with dislocation, nonunion, or malunion.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for 
residuals of right shoulder surgery are met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5200, 5201, 
5202, 5203 (2001); 38 U.S.C.A. §§ 5100-5107 (West Supp. 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran sustained a right shoulder injury with rotator 
cuff tear in 1997 in service, and was treated with physical 
therapy and analgesics.  In July 1998, he was granted service 
connection for residuals of right shoulder injury, and 
assigned an initial 10 percent rating effective September 27, 
1997, under diagnostic code 5299-5203.

Outpatient treatment notes from November 1997 to March 1998 
show complaints of constant pain in the right shoulder, 
numbness on awakening in the morning, and increased pain 
radiating down the arm with extension.  The notes reference a 
December 1997 magnetic resonance imaging (MRI) that showed a 
partial tear of the supraspinatus tendon, with complaints of 
inability to lift weights or do push-ups.

Review of the record reveals that, on VA examination in April 
1998, the veteran complained of intermittent pain aggravated 
with cold and wet weather.  He reported being unable to fully 
move the right shoulder, or to wear jackets.  He reported 
being unable to lift, push, or pull with his right upper 
limb.  Diagnosis was status post right shoulder injury.  On 
orthopedic examination, no atrophy of the shoulder was 
observed.  Provocation test showed positive impingement for 
right rotator cuff, with no instability or direct tenderness 
on the right shoulder.  Range of motion testing revealed 
shoulder abduction of 150 degrees on the right with painful 
arc at 130 degrees, compared to 160 degrees on the left.  
Flexion was noted at 170 degrees bilaterally.  Shoulder 
extension was 45 degrees and external rotation 30 degrees 
bilaterally.  Internal rotation was 20 degrees on the right 
side, as compared to 30 on the left.  Elbow range of motion 
was 0 to 150 bilaterally.  Motor reflexes were 5/5 
bilaterally, and sensory testing was intact to light touch.

The veteran underwent VA examination in June 1999, at which 
time he reported right shoulder pain on motion, with 
numbness, especially in the morning, and weakness of the 
right arm and hand.  The examiner noted positive tenderness 
on the right shoulder and in the right cervical paravertebral 
region, with slight muscle spasm in the right paravertebral 
region; decreased range of motion and limitation of movement 
of the right shoulder, with pain on movement, but with no 
wasting of muscles or atrophy.  Slightly decreased grip was 
noted in the right hand.  Deep tendon reflexes were 2+ 
symmetrical for upper and lower extremities, plantar flexors, 
cerebellar finger to nose, and heel to shin contact.  There 
was slightly decreased pin-prick and light touch noted on the 
right arm, otherwise sensory testing was intact, and no 
significant neurological deficits were noted.  The examiner 
opined that the right shoulder injury most likely caused poor 
hand grip and pain and weakness of the right arm.

On orthopedic examination, the veteran stated he could play 
sports for no more than 20 minutes, could not reach above his 
head for high objects, or change light bulbs, and had 
difficulty driving, or putting on his shirt, due to pain.  He 
reported weakness and pain of the right upper extremity, and 
difficulty pushing, pulling, twisting, and heavy lifting, 
with tenderness in the right shoulder.  Range of motion 
testing showed abduction of 0 to 125 degrees, with inability 
to elevate the shoulder, flexion of 0 to 100 degrees, and 
extension of 0 to 45 degrees, with pain throughout range of 
motion.  Range of motion of the hands and wrists was normal, 
and muscle strength of the right upper extremity was 4/5.

June 1999 X-rays were noted as unremarkable, and no arthritis 
was identified.  The left shoulder was found to have full 
range of motion, with no pain and normal skin, no edema or 
tenderness.  

Outpatient treatment notes from May through August 1999 
reveal chronic shoulder pain, aggravated with activity, with 
tenderness and limitation of motion in the right shoulder on 
elevation.  A TENS unit was recommended, with some relief, 
and pain was noted as moderate to severe on movement.

January 2001 orthopedic VA examination of the right shoulder 
showed no atrophy or pain on palpation.   There was a snap at 
the acromioclavicular joint in abduction and internal and 
external rotation.  Motion was noted as full, although data 
from range of motion studies were unreported.  X-rays were 
noted as normal.  MRI evaluation of the shoulder injury was 
not completed as the veteran failed to report for the 
examination.

Additionally, in several statements of record, the veteran 
has asserted the severity of his disability, citing numbness 
in the arm and hand, severe pain, tightness, and soreness on 
use.

At a September 2001 hearing before the undersigned Board 
Member, the veteran testified that he experienced constant 
pain and numbness of the whole right arm, with cramps between 
the thumb and index finger, and with clicking and popping on 
elevation, before reaching shoulder level.  He testified that 
he is unable to write for more than an hour, and his right 
shoulder was not showing any improvement.  He also reported 
being unable to play any sports without severe pain and 
tightness in the shoulder joint, and although he could raise 
his right arm, he tends to not raise his shoulder at all 
because of the constant pain, spasms and locking of the 
joint, with flare-ups in inclement weather.


Legal Analysis

The Duty to Assist:

As a preliminary matter, the Board observes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

On review of the record, the Board finds that all relevant 
facts have been properly and sufficiently developed, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the VCAA.  In 
this regard, the Board notes that by virtue of the rating 
decision dated July 1998, a statement of the case (SOC) dated 
January 1999, several supplemental statements of the case, 
specific VCAA notice in Therac dated May 2001, as well as 
various notices issued during the pendency of the appeal, the 
veteran and his representative have been advised of the laws 
and regulations governing the claim, and the basis for denial 
of the claim.  Hence, the veteran has been notified of what 
is needed to substantiate the claim.

Additionally, the RO has made reasonable efforts to obtain 
all relevant records adequately identified by the veteran and 
to associate them with the claims folder.  Moreover, the 
veteran has undergone several VA examinations in connection 
with the claim, thus adequate notice and assistance 
contemplated by the VCAA have been provided.  Adjudication of 
this appeal, without remand to the RO for further 
consideration under the new law, poses no risk to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (to the same effect).

Rating Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes ("DC") identify 
the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  The determination of whether 
an increased evaluation is warranted is to be based on a 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Because this appeal is from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged." Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).

The Board must also assess functional impairment and 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10.  Ratings based on limitation of motion do 
not subsume the various rating factors in 38 C.F.R. §§ 4.40, 
4.45.  An evaluation may be based on either actual limitation 
of motion, or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on functional impairment.

In its evaluation, the Board shall therefore consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  VCAA, 38 U.S.C.A. § 5107(b).  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence of impairment which consists of 
records generated in proximity to and since the initial 
rating on appeal.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Full range of motion of the shoulder is measured from 0 to 
180 degrees in forward elevation (flexion), 0 to 180 degrees 
in shoulder abduction, and 0 to 90 degrees for external and 
internal rotation.  38 C.F.R. § 4.71, Plate I.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereinafter, "the Court") has noted that ankylosis 
refers to immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995) (citing Dorland's Illustrated 
Medical Dictionary 91 (27th ed. 1988)).

Assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  The relevant criteria to 
be considered in ascertaining the severity of a major 
shoulder disability include those set forth under diagnostic 
codes 5200, 5201, 5202, and 5203.  DC 5200 provides rating 
criteria for ankylosis of the scapulohumeral articulation 
(the scapula and humerus move as one piece).  DC 5202 
provides rating criteria for impairment of the humerus 
including loss of humeral head, nonunion or false head, 
fibrous union, recurrent dislocations of the scapulohumeral 
joint with guarding of arm movements, and malunion with 
deformities.  DC 5203 provides rating criteria for impairment 
of the scapula and clavicle, with dislocation, nonunion with 
or without loose movement, or malunion.  DC 5201 provides 
rating criteria for impairment based on limitation of motion 
of the arm.

The record reflects that the veteran is right hand dominant, 
thus the disability affects his dominant (major) shoulder.  
As noted above, the veteran's right shoulder disability was 
initially rated under DC 5203, as 10 percent disabling, 

The Board finds no competent evidence of record that warrants 
application of DCs 5200, 5202, or 5203.  In this regard, the 
Board notes that, under DC 5200, in the absence of a 
disability comparable to scapulohumeral ankylosis, or 
evidence of it, this code is inapplicable.  There is no 
finding in the record of scapulohumeral ankylosis, and the 
veteran has alleged none.  Additionally, the scapula and 
humerus were not noted to move as one piece as DC 5200 
requires.  Examining the evidence of record, with due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, (see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995)), the veteran's symptomatology does not 
approach the severity of scapulohumeral articulation 
ankylosis under DC 5200.

Diagnostic code 5202 is likewise inapplicable, there being no 
evidence of impairment of the humerus.  Further, in the 
absence of any evidence or assertion of fibrous union, 
nonunion, the loss of the head of the humerus, or dislocation 
of the scapulohumeral joint, further consideration under DC 
5202 is unwarranted.

Although the veteran's disability was evaluated by analogy 
under DC 5203, the Board finds that it is more appropriately 
rated under DC 5201, there being no dislocation of the 
scapula or clavicle, or nonunion or malunion, or any injury 
approaching such severity.  Accordingly, the Board concludes 
that the preponderance of the evidence, or lack of it, is 
against evaluation of an increased rating under diagnostic 
codes 5200, 5202 or 5203.

The Board observes that in the April 1998 VA examination, the 
examiner noted a diagnosis of periarthritis of the shoulder.  
Since arthritis was never established by x-rays in that, or 
in the subsequent June 1999 and January 2001 examinations, 
consideration under DC 5010 or 5003 is unwarranted.  Thus the 
Board finds that the veteran's disability is appropriately 
rated under DC 5201, limitation of motion of the arm.

DC 5201 provides that for assignment of the next higher 
rating for a disability of the right (major) arm, (20 percent 
in this case), motion must be limited at shoulder level; if 
motion is limited to midway between the side and shoulder 
level, a 30 percent evaluation is assigned; and if motion is 
limited to 25 degrees from the side, a 40 percent evaluation 
is assigned.

The Board notes that the rating criteria are designed such 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." See 
38 C.F.R. § 4.1.  As such the Board finds that the right 
shoulder disability is primarily manifested by motion over 
shoulder level, but under the standard range of 180 degrees 
flexion and abduction, and 90 degrees internal and external 
rotation.  See 38 C.F.R. § 4.71, Plate I, with additional 
functional limitation due to pain on use.

In this regard, the Board notes that objective evidence of 
record shows that in both April 1998 and June 1999 VA 
examinations, the veteran had range of motion of the arm 
above shoulder level.  While objective evidence indicates 
that the veteran is able to raise his arm above shoulder 
level (abduction of 40 degrees above shoulder level in April 
1998 to 35 degrees above shoulder level in July 1999; and 
flexion of 80 degrees above shoulder level in April 1998, to 
10 degrees above shoulder level, in July 1999), such movement 
is accomplished with pain, numbness, slight spasms in the 
paravertebral region, and decreased grip in right hand.  
Since range of motion is described as "full" in the January 
2001 examination, the lack of specific findings in degrees is 
not important:  "Full" motion is defined by the previously 
described regulation, 38 C.F.R. § 4.71, Plate I.  Given that 
pain is experienced, the Board finds that the veteran likely 
experiences functional loss, especially during flare-ups, 
beyond that which is objectively shown.  While the record 
does not clearly indicate the extent of such additional 
functional loss, the veteran's September 2001 testimony 
indicated that he is unable to elevate his shoulder during 
flare-ups; that although he could try jumpshots, his accuracy 
was off due to pain on movement; and although he was able to 
pat the top of his head, his shoulder popped on the way up, 
causing pain.  The Board finds that, with resolution of all 
reasonable doubt in the veteran's favor, it is conceivable 
that the veteran's right shoulder disability results in 
overall functional loss comparable to motion limited to the 
shoulder level.

Where, as here, objective medical evidence, pain, numbness, 
weakness of the arm and grip, and other symptoms asserted by 
the veteran show functional loss that, by analogy, is 
comparable to limitation of motion of a major extremity to 
shoulder level, under DC 5201, the criteria for a 20 percent 
evaluation under DC 5201 are met.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. At 204-7.  Moreover, there is 
no objective evidence of record showing that the arm is 
limited to motion from the side of 25 degrees or 45 degrees 
(below shoulder level) warranting a higher rating.  
Additionally, a preponderance of the evidence shows the 
condition has generally remained 20 percent disabling at all 
times since the effective date of service connection.  
Fenderson, supra.

As a final point, the Board notes that the record does not 
establish that schedular criteria are inadequate to evaluate 
the veteran's right shoulder disability so as to warrant 
assignment of an evaluation on an extraschedular basis.  In 
this regard, the Board notes that there is no showing that 
the disability under consideration resulted in frequent 
periods of hospitalization, or marked interference with 
employment, as to render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors as those discussed above, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 20 percent, and no greater, for 
residuals of right shoulder injury effective the date of 
service connection, is granted



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

